Citation Nr: 1211660	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee retropatellar pain syndrome with patellar tendinitis, secondary to Osgood Schlatter's disease (right knee disability).  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee retropatellar pain syndrome (left knee disability).

3.  Entitlement to an initial compensable rating for the Veteran's service-connected surgical scar of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1994 to September 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in January 2011.  At that time, in addition to the issues listed above, the Board denied three other claims (entitlement to an increased rating for a left shoulder disability and two earlier effective date claims).  The Veteran then appealed his case to the Court of Appeals for Veterans Claims (Court).  In an October 2011 Joint Motion for Remand, the parties agreed not to disturb the portion of the Board's decision dealing with his left shoulder and his two earlier effective date claims.  

The Joint Motion remanded the three claims that now remain on appeal, as the parties found for each claim that the Board failed to provide an adequate statement of reasons and bases for its conclusion.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

Also, the Board recognizes that in See Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  Here, as the evidence shows that the Veteran has worked throughout the pendency of his appeal and remains employed today, such a claim has not been raised by the record.  


FINDINGS OF FACT

1.  The probative medical evidence of record does not reflect that flexion in the Veteran's right knee is limited to 30 degrees or less, nor does it reflect that extension of his right knee is limited, that his right knee is ankylosed, or that his right knee is otherwise impaired. 

2.  There is no credible evidence of instability in the Veteran's right knee.  

3.  The probative medical evidence of record does not reflect that flexion in the Veteran's left knee is limited to 30 degrees or less, nor does it reflect that extension of his left knee is limited to more than 5 degrees, that his left knee is ankylosed, or that his left knee is otherwise impaired.

4.  Both medical and lay evidence indicate that the Veteran has suffered from slight instability in his left knee.  

5.  The Veteran's December 2004 right knee surgery resulted in a scar that is linear, measuring 7cm by 5mm.  This scar is superficial, smooth surfaced, not adhered to the underlying tissue, not productive of skin ulceration or breakdown, and not productive of any limitation of motion or pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, Diagnostic Codes (DC) 5256-63 (2011).

2.  The criteria for a separate rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5257.

3.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5256-63.

4.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5257.

5.  The criteria for a compensable initial rating for the Veteran's surgical scar of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) and 4.118, Diagnostic Codes 7800-05 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

First, with respect to the Veteran's claim for an increased rating for his right knee scar, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a March 2005 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's other increased rating claims, the VCAA duty to notify was addressed by way of a letter sent to the Veteran in January 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was later provided with the particulars of his disability ratings, including the evidence necessary to qualify for higher ratings.  His claims were thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each issue currently on appeal.  The Veteran requested and testified at a Travel Board hearing in November 2010.  VA has thus satisfied its duty to assist.

As noted above, this case was remanded to the Board by an October 2011 Joint Motion.  That Joint Motion found that, with respect to each of the Veteran's claims, the Board failed to adequately discuss the lay evidence of record.  That Joint Motion also found that with respect to the Veteran's claim for an increased rating for his left knee, the Board did not consider whether staged ratings may be appropriate in light of the Veteran's changing symptoms.  As each of these problems may be dispatched via a more thorough discussion, there is no need to remand the Veteran's claims for further development.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the record shows the Veteran first sought service connection for his right knee disability and left knee disability in July 2000, shortly before he left active service.  The RO granted service connection for these disabilities in a September 2000 decision, assigning a 10 percent rating to the Veteran's right and left knee disabilities.

The Veteran filed the claim at issue here in December 2004.  In that claim, the Veteran stated that he sought only a temporary total disability rating for convalescence due to his scheduled right knee surgery and an increased rating in general for his service-connected right knee disability.  In its March 2005 rating decision, however, the RO evaluated both the claims that the Veteran actually submitted as well as each other disability for which the Veteran was rated.  In that decision, the RO granted the Veteran's claim for a temporary total evaluation, running from December 13, 2004 to April 1, 2005.  The RO also granted service connection for a surgical scar on the Veteran's right knee, assigning a noncompensable rating.  The RO left the Veteran's 10 percent rating for a left knee disability unchanged, and it deferred a decision for an increased rating for the Veteran's right knee disability.  

The RO then issued a rating decision pertaining to the Veteran's right knee disability in May 2005, continuing the Veteran's 10 percent rating.  The Veteran filed a Notice of Disagreement with this decision, and the RO issued a Statement of the Case in June 2005.  The Veteran filed his Substantive Appeal in the same month.  In July 2005, the Veteran filed a Notice of Disagreement with the March 2005 decision.  The RO issued a Statement of the Case for those issues in February 2006, and the Veteran filed a timely Substantive Appeal.  The RO issued two Supplemental Statements of the Case, and the Veteran testified in a Travel Board hearing in August 2010.

The Board issued its decision denying each of the Veteran's claims in January 2011.  The Veteran appealed to the Court, and in October 2011, the Court approved a Joint Motion that vacated the Board's decision with respect to the three issues discussed herein.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for an increased rating is evaluated separately below.  

Right Knee Disability

The Veteran's right knee disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees. A 10 percent rating is warranted when flexion is limited to 45 degrees, while flexion limited to 30 degrees results in a 20 percent rating.  A 30 percent rating, the highest possible rating under the Diagnostic Code, is assigned with flexion limited to 15 degrees. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Here, the Veteran contends that his service-connected right knee disability warrants a rating in excess of the 10 percent assigned.  For the foregoing reasons, however, the Board concludes that an increased rating is not warranted.  

The Veteran underwent a VA examination in February 2005, shortly after his surgery.  As he was still during his period of convalescence, however, he was scheduled for a second examination in April 2005.  Given that the earlier examination was performed during the Veteran's period of convalescence and would be of little probative value, the Board instead concentrates here on the April 2005 examination, as it allows the Board to properly rate his right knee following his surgery.  In that examination, the Veteran complained of weakness, stiffness, swelling, fatigability, and a lack of endurance.  The Veteran denied suffering from heat and redness, instability, and locking.  The Veteran had no episodes of dislocation or subluxation.  

Upon examination, the examiner noted that the Veteran had a normal gait.  He found no evidence of heat, effusion, swelling, or inflammation.  The examiner noted that the Veteran had very mild crepitus but no laxity.  The patellar tendon and tibia tubercle were tender to palpation.  Range of motion testing revealed the Veteran to have flexion of 124 degrees and extension of 0 degrees.  The Veteran had complaints of pain and fatigue.  The examiner, however, stated that there was no decrease in the range of motion or joint function because of pain, fatigue, weakness, or lack of endurance after repetitive use.  

The Veteran next underwent a VA joints examination in February 2007.  In that examination, the Veteran complained of deformity in his right knee, and stated that the knee was painful, instable, and gave way.  The Veteran also noted that the knee was stiff and weak.  The Veteran did not complain of incoordination, dislocation, or subluxation.  The Veteran noted no locking episodes or effusion, but did state that his knee was tender.  He complained of severe flare-ups of the joint that occurred weekly and lasted one to two days.  

Upon examination, the examiner noted that the Veteran's gait was normal.  He had painful movement in his right knee and bumps consistent with Osgood-Schlatter's disease.  The examiner noted no crepitation, masses behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormalities.  

Range of motion testing on the right knee revealed active and passive range of motion from 0-140 degrees.  The examiner found no pain on active or passive motion, no pain after repetitive use, and no additional loss of motion on repetitive use.  The examiner found no evidence of joint ankylosis.  X-rays revealed that the Veteran had a few small bone fragments adjacent to his tibial tuberosity.  The radiologist stated that these were consistent with Osgood-Schlatter's disease.  Otherwise, the various compartments of the right knee joint were noted to be normal.  

Most recently, the Veteran underwent a VA joints examination in May 2010.  In that examination, the Veteran again complained of pain and stiffness in his right knee.  He did not complain of a deformity, of giving way, or instability.  The Veteran similarly did not complain of weakness or incoordination.  The Veteran did state that he suffered from occasional inflammation, but denied dislocation or subluxation, locking, effusions, or flare-ups.  The Veteran wore an elastic brace on his right knee.  

Upon examination, the examiner noted that the Veteran walked with a normal gait.  He noted that the Veteran had a slight, raised bump consistent with Osgood-Schlatter's disease.  The examiner noted no crepitation, clicks or snaps, grinding or instability.  The examiner also noted that the Veteran had no patellar or meniscus abnormalities, no abnormal tendons or bursae, and no other knee abnormalities.  

Range of motion testing revealed that the Veteran had range of motion from 0-140 degrees.  The examiner found no evidence of pain with active motion.  He also noted no objective evidence of pain following repetitive motion and no additional limitation in range of motion with repetitive motion.  The Veteran's drawer and McMurray signs were negative.  The examiner found no evidence of lateral instability, effusion, increased warmth, or patellar pain or abnormalities in his right knee.  

Though there are records of the Veteran seeking VA treatment for his right knee disability, these are ultimately of little value in this appeal.  They do not give the range of motion testing that is crucial for a knee evaluation, and the statements and information in these records are consistent with the other medical evidence of record.   

In his November 2010 Travel Board hearing, the Veteran stated that he suffers from constant pain in his right knee.  He stated that he is no longer able to run as a result of this pain, and that he often feels like his knee is going to give way.  The Veteran mentioned that he stumbled once, but was able to brace himself.  He said that while he has a full range of motion in his right knee, he does notice squeaks and pops in it. 

Given the foregoing, the Board concludes that the Veteran does not meet the criteria for a 20 percent rating for his right knee disability.  Again, under the currently assigned Diagnostic Code, a 20 percent rating would require evidence that the Veteran had flexion in his right knee to 30 degrees or less.  The lowest amount of flexion that the Veteran has had in his right knee is 124 degrees in April 2005.  This is far beyond the amount required for the 20 percent rating.  

Although the April 2005 VA examination revealed the Veteran's subjective complaints of pain on range of motion testing, the examiner stated that there was no decrease in the range of motion or joint function because of pain, fatigue, weakness, or lack of endurance after repetitive use.  The February 2007 and May 2010 examinations revealed similar findings.  The record thus does not reflect that pain resulted in additional limitation of motion so as to warrant a higher rating on this basis.  DeLuca, 8 Vet. App. at 202.  Also, as the Veteran's symptoms have remained constant over the appeals period, staged ratings are not appropriate.  

The Board also has considered other Diagnostic Codes.  Musculoskeletal disabilities of the knee and leg are addressed by Diagnostic Codes 5256 through 5263.  A review of these Diagnostic Codes reveals that the Veteran does not have the specific symptoms required for a rating under each.  For example, his knee has never been found to be ankylosed, precluding a rating under 5256.  There is no evidence that the Veteran's cartilage is productive of locking, pain, and effusion, precluding a rating under 5258.  Diagnostic Code 5259's highest rating is 10 percent, so rating the Veteran under this code would not result in an increased rating.  The Veteran's extension has always been shown to be to 0 degrees, so he would not qualify for a compensable rating under Diagnostic Code 5261.  As there is no evidence that the Veteran suffers from impairment of his tibia and fibula or genu recurvatum, ratings under 5262 and 5263 are not appropriate.  

The only Diagnostic Code which could conceivably result in the Veteran being awarded a 20 percent rating is 5257.  That Diagnostic Code provides criteria for the evaluation of other impairments of the knee that result in recurrent subluxation or lateral instability.  Slight impairments are assigned a 10 percent rating, moderate symptoms are assigned a 20 percent rating, and severe impairments are assigned a 30 percent rating, the highest rating available under the code.  

The Joint Motion remanded this claim specifically for a more thorough consideration of this Diagnostic Code, finding that the Board did not sufficiently address the Veteran's lay contentions regarding the instability of his right knee.  Specifically, the Veteran has twice complained of suffering from instability.  First, in his February 2007 VA examination, the Veteran complained of instability and giving way in his right knee.  In his November 2010 Travel Board hearing, the Veteran stated that he often feels like his knee is going to give way, stating that he stumbled once but was able to brace himself.  

While the Veteran is competent to report instability in his knee, the Board does not find his two complaints to be credible.  First, the Board notes that the Veteran did not complain of instability in either his April 2005 or May 2010 VA examinations.  Further, in the February 2007 VA examination in which he did complain of instability, the examiner found no objective evidence of instability in his right knee.  Indeed, none of the Veteran's VA examiners has found instability in the Veteran's right knee.  The Veteran's assorted VA treatment records are also silent for complaints of instability or giving way.  In a March 2005 VA orthopedic clinic note, for instance, the Veteran complained of pain and occasional swelling in his right knee, but did not state that it was unstable.  A May 2010 VA primary care consultation similarly noted that the Veteran's right knee was stable.  

Given this history, the Board does not find the Veteran's complaints of instability to be credible.  As there is no other evidence of instability in his right knee, the Board finds that a separate rating for such instability under DC 5257 is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations found that the Veteran suffers from subjective complaints of pain and decreased range of motion in his knee, and these symptoms are contemplated under the applicable rating criteria for knee disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the probative medical evidence of record does not reflect that flexion in the Veteran's right knee is limited to 30 degrees or less, nor does it reflect that extension of his right knee is limited, that his right knee is ankylosed, or that his right knee is otherwise impaired to a level in excess of a schedular 10 percent.  The Board thus concludes that the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5256-63.

Left Knee Disability

The Veteran's left knee disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees, while flexion limited to 30 degrees results in a 20 percent rating.  A 30 percent is the highest possible rating under the Diagnostic Code, and it is assigned with flexion limited to 15 degrees. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran contends that his left knee disability warrants a rating in excess of the 10 percent currently assigned.  For the reasons that follow, however, the Board finds such a rating is not warranted.  

The Veteran underwent a VA joints examination in February 2005.  The examiner noted that the Veteran had subjective complaints of weakness, stiffness, swelling, instability, fatigability, and lack of endurance.  The Veteran denied suffering from locking in his left knee.  The Veteran did state that he suffered from flare-ups, especially on cold days, but he did not specify whether he was referring to his right knee or his left.  The Veteran stated that he suffered from subluxation once per month. 

Upon examination, the examiner stated that the Veteran's left knee was not swollen. He noted that the Veteran had crepitus and mild medial laxity.  Range of motion testing revealed the Veteran to have 110 degrees of active flexion and 115 degrees of passive flexion.  The Veteran complained of pain at the end of motion with fatiguing.  The Veteran had +5 degrees of active extension and 0 degrees of passive extension.  The examiner found no evidence of change in the range of motion following repetitive motion in the left knee.  

The Veteran next underwent a VA joints examination in February 2007.  In that examination, the Veteran complained of deformity in his left knee, and stated that the knee was painful, instable, and gave way.  The Veteran also noted that the knee was stiff and weak.  The Veteran did not complain of incoordination, dislocation, or subluxation.  The Veteran noted no locking episodes or effusion, but did state that his knee was tender.  He complained of severe flare-ups of the joint that occurred weekly and lasted one to two days.  

Upon examination, the examiner noted that the Veteran's gait was normal.  He had painful movement in his left knee, but no bumps consistent with Osgood-Schlatter's disease.  The examiner noted no crepitation, masses behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormalities.  

Range of motion testing revealed it to be 0-140 degrees.  The examiner found no evidence of pain on active or passive motion, no evidence of pain after repetitive use, and no evidence of loss of motion with repetitive use.  The examiner found no evidence of ankylosis.  

Most recently, the Veteran underwent a VA joints examination in May 2010.  In that examination, the Veteran again complained of pain and stiffness in his left knee.  He did not complain of a deformity, of giving way, or instability.  The Veteran similarly did not complain of weakness or incoordination.  The Veteran did state that he suffered from occasional inflammation, but denied dislocation or subluxation, locking, effusions, or flare-ups. 

Upon examination, the examiner found that the Veteran walked with a normal gait.  He had no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee or crepitation.  The examiner also noted no grinding or instability, patellar or meniscus abnormalities, no abnormal tendons or bursae, and no other knee abnormalities.  X-rays of the Veteran's left knee found no evidence of fracture or subluxation.  There was no joint effusion.  

Range of motion testing showed it was 0-140 degrees.  He found no evidence of pain with active motion.  He also noted no objective evidence of pain following repetitive motion and no additional limitation in range of motion with repetitive motion.  The Veteran's drawer and McMurray signs were negative.  The examiner found no evidence of lateral instability, effusion, increased warmth, or patellar pain or abnormalities in his left knee.  

The Veteran described the current state of his left knee disability in his November 2010 Travel Board hearing.  He stated that he is no longer able to run as a result of pain in his left knee, and that he often feels like his knee is going to give way.  Though the Veteran mentioned that he often thought his knee would give way and that he was scared of falling, it appears that he was referring to his right knee and not his left.  

The foregoing evidence shows that a 20 percent rating for the Veteran's left knee disability is not warranted.  Again, under the currently assigned Diagnostic Code, a 20 percent rating would only be warranted with evidence of flexion limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  The Veteran's flexion has always been shown to be far greater than this level, precluding an increased rating under this code.  

Although the February 2005 VA examination revealed the Veteran's subjective complaints of pain on range of motion testing, the examiner stated that there was no decrease in the range of motion after repetitive use.  The February 2007 and May 2010 examinations revealed similar findings.  The record thus does not reflect that pain resulted in additional limitation of motion so as to warrant a higher rating on this basis.  DeLuca, 8 Vet. App. at 202.  Also, as the Veteran's symptoms have remained constant over the appeals period, staged ratings are not appropriate.  

The Board has also considered whether other Diagnostic Codes would result in either an increased or a separate rating.  Musculoskeletal disabilities of the knee and leg are addressed by Diagnostic Codes 5256 through 5263.  A review of these Diagnostic Codes reveals that the Veteran does not have the specific symptoms required for a rating under each.  For example, his knee has never been found to be ankylosed, precluding a rating under 5256.  There is no evidence that the Veteran's cartilage is productive of locking, pain, and effusion, precluding a rating under 5258.  Diagnostic Code 5259's highest rating is 10 percent, so rating the Veteran under this code would not result in an increased rating.  The Veteran's extension has always been shown to be either full, or with a limitation to no more than 5 degrees, so he would not qualify for a compensable rating under Diagnostic Code 5261.  As there is no evidence that the Veteran suffers from impairment of his tibia and fibula or genu recurvatum, ratings under 5262 and 5263 are not appropriate.  

The Joint Motion specifically remanded the Veteran's claim in order that the Board could consider a rating for left knee instability.  After reviewing the evidence, the Board finds that such a rating is warranted.  

Again, the Veteran complained of suffering from instability in his knee in both his February 2005 and his February 2007 VA examinations.  Unlike with his right knee, the examiner from the Veteran's February 2005 VA examination confirmed that the Veteran had "mild medial laxity" in his left knee.  Though later examinations did not find the Veteran to be suffering from such instability, the fact that he has suffered from this condition at some point during his appeal allows for a rating to be granted.  It's description as being only mild when medically observed supports the conclusion it is only slight.  In this regard, the Board finds the observations made by medical examiners to be the most probative of its degree, given that it is provided by someone trained in that science.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  With regard to the Veteran's left knee disability, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations found that the Veteran suffers from subjective complaints of instability and decreased range of motion, and these symptoms are contemplated under the applicable rating criteria for knee disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  22 Vet. App. at 115.

In summary, the Board finds that the probative medical evidence of record does not reflect that flexion in the Veteran's left knee is limited to 30 degrees or less, nor does it reflect that extension of his left knee is limited to a compensable degree, that his left knee is ankylosed, or that his left knee is otherwise impaired.  The Board does, however, find that during the course of the appeals period, the Veteran's left knee disability has resulted in instability.  Accordingly, the Board concludes that the criteria for a rating in excess of 10 percent for a left knee limitation of motion have not been met, but the criteria for a separate 10 percent rating for the Veteran's slight left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5256-63.

Right Knee Scar

The Veteran seeks a compensable rating for his surgical scar of the right knee.  For the reasons that follow, the Board finds that such a rating is not warranted.  

The Veteran's surgical scar has been rated as noncompensably disabling under two separate diagnostic codes.  The Veteran's scar was first rated under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), covering scars other than of the head, face, or neck that are superficial and that do not cause limited motion.  A note to this code defines a superficial scar as one not associated with underlying soft tissue damage.  Scars that have areas greater than 144 square inches are assigned a 10 percent rating.  There is no other rating listed under this Diagnostic Code.  

Effective October 23, 2008, VA amended the rating criteria for the evaluation of scars.  The new ratings are clear that, for scars rated under the previous Diagnostic Code prior to the effective date, a scar will only be evaluated under the new provisions at the request of the Veteran.  The RO, however, in its August 2010 Statement of the Case, evaluated the Veteran's claim under both the old and the new Diagnostic Codes.  Accordingly, the Board shall perform the same evaluation.  

Under the revised code, the Veteran's scar is most appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  This code applies to scars that are unstable or painful.  One or two scars that are unstable or painful are rated as 10 percent disabling, three or four scars that are unstable or painful are rated as 20 percent disabling, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Notes accompanying this code state define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  

The Veteran underwent a VA scars examination in March 2007.  The examiner noted that the Veteran had a scar on his right lower extremity that was the result of his December 2004 right knee surgery.  He described the scar as measuring 6cm long by 5mm wide.  The examiner found no evidence of pain or skin breakdown.  The examiner noted that the scar was superficial, smooth surfaced, and mildly hypopigmented.  He noted no tenderness on palpation and no adherence to the underlying tissue.  The scar did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage or skin ulceration or breakdown.  

In the Veteran's May 2010 joints examination, the examiner described his right knee scar as 7cm long by 3mm wide.  He noted that the scar was superficial, mildly hypopigmented, smooth surfaced, and not tender to the touch.  

In his November 2010 Travel Board hearing, the Veteran stated that his scar is sometimes numb.  He stated that his scar can occasionally get puffy.  The Veteran referred to his scar both as being painful and not being painful, though it is difficult to determine from the testimony whether the Veteran was referring to his right knee surgical scar or to a scar on his left shoulder.  

Given the foregoing, it is clear that regardless of which iteration of the code is applied, the Veteran has not met the criteria for a compensable rating for his surgical scar of the right knee.

Under the old code, a compensable rating would only be warranted if the Veteran's scar was 144 square inches or greater.  The Veteran's scar has never been described as being that large, precluding a 10 percent rating.  38 C.F.R. § 4.118, DC 7802 (2008).  

Rating the Veteran under an alternative Diagnostic Codes from the previous schedule would similarly not result in his receiving a compensable rating.  Under that schedule, scars were rated pursuant to Diagnostic Codes 7800-7805.  Diagnostic Code 7800 is not applicable here, as the Veteran's scar does not result in disfigurement of the head, face, or neck.  Diagnostic Codes 7801 and 7805 are similarly not applicable, as the Veteran's scar is not productive of limited motion as required by these codes.  Diagnostic Code 7803 was applied to scars that were superficial and unstable.  Though the Veteran's scar is superficial, it has never been described as unstable.  Diagnostic Code 7804 was applied to scars that were superficial and painful on examination.  Though it is not clear whether the Veteran contended in his Travel Board hearing that his right knee scar was painful, it is clear that his VA examiners all found that his scar was not painful on examination.  

Similarly, the Veteran does not qualify for a compensable rating under the currently applicable schedule.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010), a 10 percent rating is warranted with one or two scars that are unstable or painful.  Here, the Veteran's surgical scar of the right knee is neither unstable nor painful.  In the Veteran's Travel Board hearing, he described his scar as numb, but it was not clear whether he called that scar painful or whether he referred to his left shoulder scar as painful.  Regardless of the Veteran's characterization, none of the Veteran's VA examiners have found that his right knee surgical scar is painful.  Furthermore, in those examinations, the Veteran himself did not state that his scar was painful.  The Board thus finds that the Veteran's surgical scar of the right knee is not painful, and that a compensable rating under the current code is not warranted. 

Rating the Veteran under an alternative current Diagnostic Code would similarly not result in his receiving a compensable rating.  Under the current code, scars are once again evaluated pursuant to Diagnostic Codes 7800-7805, though Diagnostic Code 7803 has been removed.  Diagnostic Code 7800 is inapplicable, as it pertains to scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 both apply to nonlinear scars.  As the Veteran's scar is linear, these codes are not applicable.  Diagnostic Code 7805 allows for a scar to be rated according to any disabling effects not considered under the rating criteria for scars.  As no such disabling effects have been found here, this code is not applicable.  

The Joint Motion remanded the Veteran's claim for an increased initial rating for his surgical scar because in his Travel Board hearing, the Veteran stated that his scar can be painful.  Specifically, the Veteran stated that "after a day of walking...it does feel numb, and then sometimes it will just start hurting on me."  The Joint Motion directed the Board to determine whether the Veteran's lay statement warranted a compensable rating for his scar.

The Board does not find such a rating to be warranted, however, as it questions the credibility of the Veteran's report of pain.  First, the Board notes that in both of the Veteran's VA examinations, neither examiner found the Veteran's right knee scar to be painful.  Also, the Veteran himself only referred to his scar being painful once during his Travel Board hearing.  Instead, the Veteran continually referred to experiencing numbness in his scar, a numbness that he pointed out that he particularly noticed when putting on clothes.  Further, though the Veteran referenced his scar being painful after a day of work, the Board notes that there was confusion about whether the Veteran was referring to his knee scar, his left shoulder scar, or his right knee in general when discussing this pain.  As it was the undersigned Veterans Law Judge that was actually present at the hearing and witnessed the Veteran's testimony prior to the transcript being provided, it is the Board's view that the Veteran was referring to his knee being painful and not specifically his scar.   

Once again, the Veteran's does not warrant an extraschedular rating as the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations found that the Veteran has a stable, non-tender linear scar on his right knee.  These descriptions are all contemplated under the applicable rating criteria for scars.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  22 Vet. App. at 115.

In summary, the Board finds that the Veteran surgical scar of the right knee is linear, measuring 7cm by 5mm.  This scar is superficial, smooth surfaced, not adhered to the underlying tissue, not productive of skin ulceration or breakdown, not painful, and not productive of any limitation of motion.  Accordingly, the Board concludes that under both the former and the current Diagnostic Codes, the criteria for a compensable initial rating for the Veteran's surgical scar of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) and 4.118, Diagnostic Codes 7800-05 (2008).  


ORDER

A rating in excess of 10 percent for the Veteran's service-connected right knee retropatellar pain syndrome with patellar tendinitis, secondary to Osgood Schlatter's disease is denied.  

A rating in excess of 10 percent for the Veteran's service-connected left knee retropatellar pain syndrome is denied.

Subject to the law and regulations governing the payment of monetary benefits, a separate 10 percent rating for slight left knee instability is granted.  

An initial compensable rating for the Veteran's service-connected surgical scar of the right knee is denied. 



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


